Citation Nr: 1535440	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1967 to December 1971.  He had additional service in the Reserves

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge at the RO in San Antonio, Texas in March 2015.  A transcript of the hearing is contained in the electronic record.  

The Board notes that in January 2010, the Veteran also filed a Notice of Disagreement with a December 2009 determination of the RO which created a debt in the amount of $4,030, due to the concurrent receipt of retired pay and disability benefits from February 2007 up to December 1, 2009.  In June 2010, he filed a NOD with a May 2010 action from the VA Debt Management Center Committee on Waivers and Compromises (COWC) in St. Paul, Minnesota (contained in the Virtual VA file) which denied his request for a waiver of this same debt.  Subsequently via a May 6, 2011 letter (contained in the Virtual VA file), the RO determined that the Veteran was entitled to retroactive CRSC compensation payment of $4,030.00, covering the period from February 1, 2007 through November 20, 2009.  This action has resolved and rendered moot both the creation of the debt itself and the denial of the waiver of this debt in the same amount.  Thus no further adjudicatory action is shown to be warranted regarding this matter.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran does not claim, and the record does not show, that prostate cancer was present in service or manifested within the first post service year.  It is claimed that he sustained exposure to Agent Orange while serving aboard the U.S.S. Epperson, DD-719, during the Vietnam Conflict.  

The Veteran has been diagnosed with prostate cancer, which is a presumptive disease of Agent Orange.  The crux of the matter in dispute is whether the Veteran's service in the waters offshore the Republic of Viet Nam resulted in his exposure to Agent Orange. 

In Gray v. McDonald, No. 13-3339 (April 23, 2015), the Court held that VA's interpretation of 38 C.F.R. § 3.307 designating Da Nang Harbor as an offshore, rather than inland, waterway was inconsistent with the purpose of the regulation. The Court determined that the Agency's finding is devoid of any indication that VA made a fact-based assessment of the probability of exposure to herbicides in Da Nang Harbor from aerial spraying.  Instead, the findings were made on geographical characteristics- depth and ease of entry-and not spraying.  The Court remanded the claim for VA to reevaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor. 

The Veteran both in written statements and his March 2015 hearing testimony, has argued that the ship he served aboard, the U.S.S. Epperson, (hereinafter referred to as "Epperson")was in an area along the Vietnam Coastline, that should be considered the equivalent of inland water.  He described being on the gunline between November 11 and November 19, 1969.  He pointed to having been 1200 yards offshore near Phan Theit, and was on the ship when roughly 30 men went ashore in Vietnam for liberty leave in November 1969.  He concedes that he did not go ashore himself.  Transcript p 3-5, 20.  He described the ship being essentially surrounded by land on 3 sides, as in a harbor during this time.  Transcript p. 4.  He also argued that he spent a lot of time out on the weather decks of the ship, and thus more prone to exposure in a July 2009 statement.  He has submitted lay statements from individuals who described feeling a "mist" while out on deck while serving on the gunline in November 1969.  He has submitted copies of ships logs from this period of time, which document the shore bombardment between November 11-19, 1969, including the coordinates and anchor depths, and also show that on November 16, 1969 three officers and twenty enlisted men went on shore at Phien Viet via a Coast Guard cutter.  

The Veteran who is a professional statistician, also submitted various reports, studies and other documentation including in pertinent part, maps of Vietnam and various climate and hydrology studies pertaining to waters draining from the Mekong Delta in November 1969.  He argues that this supports a finding that while he was aboard the Epperson in November 1969, they were in the proximity of this river's drainage reach into the ocean, as well as at the confluence of two smaller rivers, the Cai and Luy rivers.  

He has also argued exposure to Agent Orange from the usage of seawater to wash clothes and bathe, and drinking distilled seawater, and has submitted various articles and reports pertaining to studies finding that that similarly situated Royal Australian Navy personnel who served offshore were exposed to Agent Orange in Vietnam because the distillation systems utilized by their ships. 

In response to the Court's determination in Gray, the VA's adjudication aids have been updated, including the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents - List Updated July 24, 2015.  This list is noted to include the Epperson twice during the period of time that the Veteran was on active duty-first on November 16, 1969 when it was anchored offshore near Phan Thiet, when crewmembers went ashore for liberty leave.  Again it is noted that the Veteran indicated he did not go ashore.  The next time was on October 4, 1970, when it was docked to Da Nang Pier.  The Veteran in his statement of July 2009 initially stated that he served aboard the Epperson between August 30, 1968 and December 27, 1970, but later in the same document he reported having departed the Epperson on December 27, 1969, with personnel records submitted to in support of his claim.  He later indicated that he was neither docked at a port in the Republic of Viet Nam nor did he go ashore per a VAF 21-4138 statement submitted in December 2009.  However, given the conflicting information provided in the Veteran's July 2009 statement, and in light of the updated ship's list showing the Epperson to have docked in Vietnam in October 1970, he should be provided the opportunity to clarify whether he was aboard the Epperson when it docked to Da Nang Pier on October 4, 1970, with further development contingent on his response. 

Finally the Board notes that in response to the Gray decision, the VA has created a rating aid titled "Bodies of Water Along the Coast of Vietnam" dated July 15, 2015.  This document provides guidance listing inland versus non-inland waters, with the specific evaluation criteria provided in the M-21, see also the M-21 Draft on Inland Waterways, also drafted July 15, 2015.  The Mekong Delta is listed as an inland waterway.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ask that he clarify whether his service aboard the U.S.S. Epperson was from August 30, 1968 and December 27, 1979 as opposed to from August 30, 1968 and December 27, 1970, and if so, to identify the documentation of this.

2.  If it is determined that the Veteran was not aboard the U.S.S. Epperson after December 1979, the AOJ should submit the claim to the Director of the Compensation Service for review of the deck logs and the climate information and hydrology studies submitted by the Veteran and make a determination, as to whether it is at least as likely as not that the U.S.S. Epperson DD-719 may be considered to have been operating in inland waters proximate to the Mekong Delta and/or Phan Thiet in November 1969.  All findings, conclusions and supporting rationale should be set forth in the response.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




